Citation Nr: 1135339	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot.

2. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot with a calcaneal spur.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision granted service connection for plantar fasciitis of the left foot and for plantar fasciitis of the right foot with a calcaneal spur and assigned separate 10 percent disability evaluations effective from March 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, it appears that there may be additional medical records that are not associated with the claims file.  Specifically, the most recent treatment notes associated with the claims file are dated in May 2008, but a November 2009 VA examination report later indicated that the Veteran reported being treated with physical therapy.  It is unclear as to whether the Veteran was referring to her physical therapy in 2008 or whether she was continuing such treatment as of November 2009.  Therefore, the RO should attempt to obtain and associate with the claims any and all treatment records pertaining to the Veteran's bilateral plantar fasciitis.

The Board also notes that the Veteran was last afforded a VA examination in November 2009.  However, as this case is already being remanded, the Board finds that an additional examination would be helpful in ascertaining the current severity and manifestations of her disability.  Indeed, the Veteran's representative asserted in a July 2011 brief that her plantar fasciitis was "more painful and continues to worsen, both in pain and functional impairment." 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected bilateral fasciitis.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

A specific request should be made for any medical records documenting physical therapy.  

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected plantar fasciitis of the left foot and plantar fasciitis of the right foot with a calcaneal spur.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral plantar fasciitis under the rating criteria.  In particular, the examiner should indicate whether the Veteran has moderate, moderately severe, or severe foot injuries.  He or she should also discuss whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should further address whether the Veteran has marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


